United States Court of Appeals
      for the Federal Circuit
               __________________________

                    BRIAN MORRIS,
                       Petitioner,

                             v.
              OFFICE OF COMPLIANCE,
                    Respondent.
               __________________________

                       2009-6001
               __________________________

    On petition for review of a decision of the Board of Di-
rectors of the Office of Compliance, 08-ARB-1.
               ___________________________

                 Decided: June 10, 2010
              ___________________________

    KELLY BURCHELL, Fraternal Order of Police/United
States Capitol Police Labor Committee, of Washington,
DC, argued for petitioner.

    WILLIAM WACHTER, Attorney, Office of Compliance, of
Washington, DC, argued for respondent. With him on the
brief was PETER AMES EVELETH, General Counsel.
              __________________________

  Before BRYSON, GAJARSA, and PROST, Circuit Judges.
MORRIS   v. OOC                                         2


BRYSON, Circuit Judge.

    Petitioner Brian Morris served as an officer in the
United States Capitol Police (“USCP”). Members of the
USCP are among those employees affected by the Con-
gressional Accountability Act of 1995 (“the CAA”), which
extends the coverage of various labor and employment
statutes to employees of the legislative branch. See 2
U.S.C. § 1302(a). Officer Morris, relying on provisions of
the CAA, appeals from a decision of the Board of Directors
of the Office of Compliance (“the Board”), which denied
exceptions to an arbitrator’s decision rejecting Officer
Morris’s request for arbitration. The first issue that we
must address—and the one that is dispositive—is
whether this court has jurisdiction over Officer Morris’s
appeal.

    On June 9, 2006, Officer Morris was discovered using
a vacant office for personal reasons when he was sup-
posed to be working. After an investigation, the USCP’s
Disciplinary Review Officer proposed that Officer Morris
be terminated. Officer Morris exercised his contractual
right under the applicable collective bargaining agree-
ment to contest the proposed discipline before the USCP’s
Disciplinary Review Board (“DRB”). The DRB recom-
mended reducing the penalty to a 12-day suspension.
However, on July 16, 2007, the USCP’s Deputy Chief of
Police issued a memorandum in which he rejected the
DRB’s recommendation and stated that “the recommen-
dation of termination is hereby imposed.”

   In response to that memorandum, Officer Morris filed
a grievance and requested an “expedited arbitration”
under the collective bargaining agreement. The USCP
denied his request on the ground that the Deputy Chief’s
memorandum was merely a “proposed disciplinary action”
3                                              MORRIS   v. OOC


and therefore did not qualify for expedited arbitration
under the collective bargaining agreement. On August
24, 2007, Officer Morris resubmitted his request for
expedited arbitration and asserted that “[w]hether a
matter is appropriate for arbitration must be decided by
an arbitrator.” After several rounds of correspondence
between the parties, the USCP agreed to arbitration
solely to address the issue of whether arbitration was
proper. Meanwhile, Officer Morris received notice that
his termination had been approved and would become
effective as of October 12, 2007. On November 21, 2007,
Officer Morris filed another request for expedited arbitra-
tion to contest his termination.

    On January 18, 2008, the arbitrator determined that
Officer Morris could not challenge his termination
through expedited arbitration because both of his re-
quests for expedited arbitration were untimely. The
arbitrator ruled that Officer Morris’s first request was
premature because the action he was contesting at that
time was only a “proposed disciplinary action.” The
arbitrator ruled that his second request was filed after
the expiration of the 20-day period provided by the collec-
tive bargaining agreement for seeking arbitration. Officer
Morris submitted exceptions to the Board, which the
Board denied. Officer Morris now appeals from the
Board’s decision. He asserts that this court has jurisdic-
tion under 2 U.S.C. § 1351(c)(3).

    It is a “well-established principle that federal courts,
as opposed to state trial courts of general jurisdiction, are
courts of limited jurisdiction marked out by Congress.”
Chertkov v. Office of Pers. Mgmt., 52 F.3d 961, 966 (Fed.
Cir. 1995). The jurisdiction of this court is “limited to
those subjects encompassed within a statutory grant of
MORRIS   v. OOC                                         4


jurisdiction.” Ins. Corp. of Ir. v. Compagnie des Bauxites
de Guinee, 456 U.S. 694, 701 (1982).

     In many respects, the rights granted to legislative
employees by the CAA are identical to rights granted to
executive employees. See 2 U.S.C. § 1351(a)(1); 2 U.S.C. §
1302(a)(7). Those rights include the right to have an
independent agency review arbitration decisions. See 2
U.S.C. § 1351(c)(1); 2 U.S.C. § 1381; Duncan v. Office of
Compliance, 541 F.3d 1377, 1379 (Fed. Cir. 2008) (“The
Office of Compliance is an independent agency within the
legislative branch charged with enforcing the CAA.”). In
addition, Congress gave the Board and its General Coun-
sel authority with respect to legislative branch employees
similar to that exercised by the Federal Labor Relations
Authority (“FLRA”) and its General Counsel with respect
to executive branch employees. See 2 U.S.C. § 1351(c)(1),
(2).

    As to the right of judicial review of the independent
agency’s decisions, however, Congress enacted a provision
for legislative employees that is significantly different
from the parallel provision for executive employees. For
executive employees, Congress provided that “[a]ny
person aggrieved” may obtain judicial review of final
orders of the FLRA other than those orders involving an
appropriate unit determination or arbitration awards not
involving unfair labor practices. 5 U.S.C. § 7123(a). For
legislative employees, however, Congress used more
restrictive language. In 2 U.S.C. § 1351(c)(3), Congress
provided as follows:

   Except for matters referred to in paragraphs (1)
   and (2) of section 7123(a) of Title 5, the General
   Counsel or the respondent to the complaint, if ag-
   grieved by a final decision of the Board under [2
5                                             MORRIS   v. OOC


    U.S.C. § 1351(c)(1) or (2)], may file a petition for
    judicial review in the United States Court of Ap-
    peals for the Federal Circuit.

Thus, rather than extending the right of judicial review to
“any person aggrieved” by a Board decision, as in 5 U.S.C.
§ 7123, Congress limited the right of judicial review to
“the General Counsel [of the Office of Compliance] or the
respondent to the complaint [alleging an unfair labor
practice].” 1

    Congress used similar limiting language in 2 U.S.C. §
1407, which grants jurisdiction to this court to hear
appeals filed by “the General Counsel or a respondent
before the Board . . . under section 1351(c)(3).” In addi-
tion, Congress stated that “[e]xcept as expressly author-
ized by sections 1407 [and other sections not pertinent to
this appeal], the compliance or noncompliance with the
provisions of this chapter and any action taken pursuant
to this chapter shall not be subject to judicial review.” 2
U.S.C. § 1410. The statutes defining the right to judicial
review of Board decisions thus make clear that only the
Board’s General Counsel and the respondent to an unfair
labor practice complaint are authorized to obtain review
in this court of an adverse Board decision.


    1    In section 1351(c)(2), Congress explained that, in
response to an unfair labor practice charge, the General
Counsel “shall investigate the charge and may file a
complaint.” That complaint, which is filed with the Office
of Compliance and submitted to a hearing officer for
decision, is the “complaint” referred to in section
1351(c)(3). Because Officer Morris chose to pursue his
claim through a grievance and arbitration proceeding,
rather than through the complaint proceeding under
section 1351(c)(2), there is no “respondent to the com-
plaint” in this case.
MORRIS   v. OOC                                            6


    Even if the statutory language did not conclusively es-
tablish that Congress granted this court jurisdiction only
in cases in which appeals are brought by the General
Counsel or the respondent to a unfair labor practice
complaint, the legislative history would resolve any doubt
on that score. Early versions of the statute granted
appellate jurisdiction over an appeal filed by “any per-
son,” but that clause was removed in favor of the statute
as currently written. See S. Rep. No. 103-397, at 24
(1994). Because Officer Morris is neither the General
Counsel nor a respondent under section 1351(c)(3), the
statutory language, as confirmed by the legislative his-
tory, makes clear that he has no right to judicial review.

    In contending that he is entitled to judicial review of
the Board’s decision in this case, Officer Morris relies on
the language in section 1351(c)(3) that incorporates by
reference paragraphs (1) and (2) of 5 U.S.C. § 7123(a).
That language, he argues, indicates that Congress must
have intended to allow any person to appeal Board deci-
sions involving unfair labor practices. We disagree. The
reference to those two paragraphs operates to limit juris-
diction, not to expand it. That point is clear from a com-
parison of sections 7123 and 1351. Section 7123(a)
provides as follows:

   Any person aggrieved by any final order of the
   [FLRA] other than an order under (1) section 7122
   of this title (involving an award by an arbitrator),
   unless the order involves an unfair labor practice
   under section 7118 of this title, or (2) section 7112
   of this title (involving an appropriate unit deter-
   mination), may . . . institute an action for judicial
   review of the [FLRA’s] order in the United States
   court of appeals in the circuit in which the person
   resides or transacts business or in the United
7                                              MORRIS   v. OOC


    States Court of Appeals for the District of Colum-
    bia.

5 U.S.C. § 7123(a). In section 7123(a), the effect of includ-
ing paragraphs (1) and (2) is to preclude appellate review
of FLRA decisions involving the matters described in
those two paragraphs. In section 1351(c)(3), the effect of
including those two paragraphs is the same with respect
to Board decisions.      Thus, the reference in section
1351(c)(3) to those two paragraphs makes clear that the
scope of judicial review granted by section 1351(c)(3)
excludes (“except for”) the “matters referred to” in para-
graphs (1) and (2) of section 7123(a). It does not have the
very different effect of expanding the judicial review
granted by section 1351(c)(3) to all persons and all subject
matter falling outside the scope of those two exceptions,
as Officer Morris suggests. Of particular note is that the
reference in section 1351(c)(3) to paragraphs (1) and (2) of
section 7123(a) does not have the effect of incorporating
the “any person aggrieved” clause of section 7123(a),
which is found outside of paragraphs (1) and (2). There-
fore, the reference in section 1351(c)(3) to paragraphs (1)
and (2) of 5 U.S.C. § 7123(a) does not grant Officer Morris
the right to challenge the Board’s determination, as he
contends.

     We therefore dismiss Officer Morris’s appeal for lack
of jurisdiction. Because we dismiss on that ground, we do
not address his claim that the arbitration in this case
involved unfair labor practices, because we lack jurisdic-
tion over his appeal regardless of whether or not unfair
labor practices were presented in connection with the
arbitration.

                       DISMISSED